-Action to recover damages for death alleged to have been caused by the wrongful act, neglect or default of defendant tM’ough the driver of its delivery wagon, a horse-drawn veliicle. There was a partial collision between that veMcle and a Ford light delivery truck in which the decedent was riding, and decedent was impaled by the shaft of -the *577wagon and was killed. Judgment for defendant, entered on the verdict of a jury, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ.